EXAMINER’S AMENDMENT/COMMENT/REASONS FOR ALLOWANCE
Examiner’s Comment
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/19/2021   has been entered.
The Notification of SIPO to grant a Patent to Application No.:201811106537.0 (Chinese counterpart of the instant Application) issued on 05/28/2020 is noted by Examiner.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr . Juan C. A. Marquez on 03/12/2021
The application has been amended as follows: 
Claims 2-4 and 12-17 are cancelled.

Claim 1 is rewritten as follows:
f) of the fluorinated cyclic carbonate is greater than the weight percentage (Cn) of the multi-nitrile compound having the ether bond,
		wherein based on the total weight of the electrolyte, Cf is about 0.1 wt%-about 10 wt%, and Cn is about 0.1 wt%-about 5 wt%, and
		wherein the multi-nitrile compound having an ether bond is selected from at least one of the group consisting of 1,2,3-tris(2-cyanoethoxy)propane, 1,2,4-tris(2-cyanoethoxy)butane, 1,1,1-tris(cyanoethoxymethylene)ethane, 1,1,1-tris(cyanoethoxymethylene)propane, 3-methyl-1,3,5-tris(cyanoethoxy)pentane, 1,2,7-tris(cyanoethoxy)heptane, 1,2,6-tris(cyanoethoxy)hexane, and 1,2,5-tris(cyanoethoxy)pentane.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art of record- US 2006/0035144, KR101195931, Qiang Ma et al. “Highly Conductive Electrolytes Derived from Nitrile Solvents” Journal of The Electrochemical Society, 162 (7) A1276-A1281, CN103633371, CN104332653 fail to teach or suggest the combination of limitations of claim 1 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Allowed Claims
Claims 1, 5-11 are allowed over prior art of record.
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 5712721330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Alexander Usyatinsky/           Primary Examiner, Art Unit 1727